Citation Nr: 1535990	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for a disfiguring facial scar, currently evaluated as 10 percent disabling prior to January 7, 2013 and 30 percent disabling thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for a painful facial scar.

3.  Entitlement to special monthly compensation (SMC) for loss of use of both legs, also claimed as loss of use of both feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied special monthly compensation for loss of use of both legs and also denied an evaluation in excess of 10 percent for a facial scar. 

In July 2014 rating decision the RO granted an evaluation of 30 percent for a disfiguring facial scar, effective from January 7, 2013.  The RO also assigned a separate evaluation of 10 percent for a painful facial scar, effective January 7, 2013.  As that decision did not represent a total grant of benefits sought on appeal the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran testified at a hearing before the undersigned in Washington, DC.  The transcript of this hearing is associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's burn scar of the right cheek was manifested by visible or palpable tissue loss, hyperpigmentation, and at least 2 but no more than 3 characteristics of disfigurement.  Gross distortion or asymmetry of two features or paired sets of features is not shown.  

2.  Throughout the appellate period, the Veteran's single burn scar of the right cheek was painful and stable.

3.  Throughout the appellate period, the Veteran manifested lower extremity symptomatology that results in the loss of use of both legs.

CONCLUSIONS OF LAW

1.  Throughout the appellate period, the Veteran meets the criteria for a 30 percent evaluation for a disfiguring facial scar, but does not meet the criteria for an evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, (2014), 4.118, Diagnostic Code 7800 (2008).

2.  The Veteran does not meet the criteria for an evaluation in excess of 10 percent for a painful facial scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14 (2014), 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for SMC based on loss of use of both legs are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

The duty to notify was satisfied in this case by March 2007 and May 2008 letters.  The claim was last readjudicated in July 2014.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, Social Security Administration records, and identified post-service treatment records.  During the appeal period, the Veteran has been afforded multiple VA examinations of his skin and lower extremity disabilities.  The examiners noted the relevant history of the disabilities and described the disabilities in detail sufficient for rating purposes.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).    

Given the above, no further action related to the duties to notify and assist is required in this case.  

Facial scar - Disfigurement

The Veteran filed a claim for an increased evaluation for his service-connected burn scar of the right cheek in February 2007.  

The Board notes that in September 2008 VA amended the criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whose claim was filed before September 2008 may request review under the amended criteria.  Id.  The Veteran has not requested such consideration, so his disability is rated under the old rating criteria for scars.  The Board has compared the current version of the regulations to the version in effect in June 2007.  It does not appear that review under the amended criteria would be more favorable to the Veteran.

The severity of the disfigurement caused by the Veteran's facial scar is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800 - Disfigurement of the head, face, or neck.  The criterion for rating under this code was not significantly changed with the regulation amendment.  

Diagnostic Code 7800 provided that a scar of the head, face, or neck with one characteristic of disfigurement was assigned a 10 percent rating.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note 1 to Diagnostic Code 7800, as in effect when the Veteran submitted his claim, the eight characteristics of disfigurement were defined as: a scar 5 or more inches (13 or more centimeters (cm)) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm²); underlying soft tissue missing in an area exceeding 6 square inches (39 cm²); and skin indurated and inflexible in an area exceeding 6 square inches (39 cm²). 

During an April 2007 VA examination, the Veteran reported his scars itched and were of cosmetic concern.  Examination of the facial scar revealed it is midway between the right mid mandible and the right cheek.  The scar measured 2.5 x 2 cm and was hyperpigmented.  It was nontender, nonadherent, and smooth.  There was a depressed area of the scar, which was considered deep.  There was no inflammation, edema, or keloid formation.  There was no gross distortion of the face.  Most of the scar was indurated.  The scar caused no limitation of motion or function.  

During a March 2008 VA scar examination the Veteran reported that he had one scar on his face.  Per his report, the scar itched and was tender and painful.  The examiner confirmed that there was one burn scar on the right side of the face between the mid mandible and over the facial bone.  It measured 3.5 x 4 cm; was hyperpigmented, tender to touch, non-adherent, smooth, stable; and had normal texture.  The scar was depressed.  The face was symmetrical.  There was no inflexibility, induration, or limitation of motion caused by the scar.  

During a September 2008 VA examination, a circular scar was noted on the right side of the cheek.  The scar was 3 cm in diameter, tender, and non-adherent.  The scar was firm, with no ulceration.  It was elevated 2-3 millimeters and hyperpigmented.  There was a central area of underlying tissue loss measuring 1 cm in depth.  There was a moderate degree of keloid formation.  There was local induration and inflexibility, but no other limitation of motion or function directly caused by the scar.  

During a January 2013 VA scar examination a 2 x 2 cm scar of the right cheek was noted.  The examiner indicated that there was not any gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Other relevant information on this Disability Benefits Questionnaire was not completed.  An addendum examination was performed in April 2014.  The Veteran reported that his right facial scar itched.  The facial scar was stable but painful.  The scar was hyperpigmented and measured 2 x 3.5 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The approximate total area of hyperpigmentation was 7 cm².  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function.  

The Board finds that a 30 percent rating is warranted for the disfigurement caused by the facial scar for the entire appeal period.  In September 2008, a VA examiner confirmed that the Veteran had an area of underlying tissue loss associated with his facial scar.  In addition, examiners have repeatedly described the scar as depressed or elevated and consistently indicated that it is wider than 0.6 cm.  Importantly, these findings were described as early as April 2007.  As such, the Board finds that the evidence demonstrates two characteristics of disfigurement.  Thus, a 30 percent rating is warranted throughout the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

An evaluation in excess of 30 percent is not warranted.  More than three characteristics of disfigurement are not present at any time during the appeal period.  Given the size of the Veteran's scar as reported in the medical records, there are no characteristics of disfigurement related to the length of the scar, hypo- or hyper-pigmentation, abnormal texture, missing soft tissue, or induration and inflexibility.  Of note, to be considered disfiguring, the scar would have to be 13 cm in length or greater and, for the other characteristics noted in this paragraph, the area involved would have to exceed 39 square centimeters.  Such is not the case here.  In addition, there is no evidence of gross distortion or asymmetry of two features or paired sets of features.  In fact, examiners have described the opposite.  The Veteran's testimony is not in conflict with the findings above.  As such, a rating in excess of 30 percent is not warranted under Diagnostic Code 7800.  The Board finds no other appropriate diagnostic code which would provide for a higher rating.  

Facial scar - Pain

The Board has compared the current version of the regulations pertinent to rating scars to the version in effect in June 2007.  It does not appear that review under the amended criteria would be more favorable to the Veteran when rating his painful facial scar.  Both versions authorize a 10 percent rating for one painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2015).  In this case, the Veteran has a painful scar and is rated appropriately for it with the currently assigned 10 percent rating.  While the scar may itch, it has routinely been described as stable and frequent loss of covering of skin over the skin is not shown by the medical evidence or alleged by the Veteran.  As such, an additional or higher rating is not warranted based on an unstable scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Given the size of the scar, and the uncontroverted evidence that the scar does not cause limitation of function, a higher or separate rating is not warranted based on the other diagnostic codes relevant to rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 (2008).




Extra-Schedular Consideration

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

In this case, there is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  The disfigurement, pain, and other symptoms associated with the Veteran's facial scar, and overall level of disability, are contemplated by the currently assigned ratings and corresponding diagnostic codes.  In addition, the evidence does not reflect and the Veteran has not asserted that the facial scar has resulted in marked interference with employment, frequent hospitalization, or any similar issues.    

As the Veteran already has a 100 percent disability rating and is receiving special monthly compensation on account of having two disabilities independently ratable at 100 percent, discussion of the combined effects of his service-connected disabilities or the availability of a total disability rating based upon individual unemployability due to service-connected disabilities is not necessary.




Special Monthly Compensation
Loss of Use of Both Legs

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

In this case, there is no question that the Veteran has significant problems with his extremities, and for that reason, he receives a series of schedular disability ratings.  However, the question in this case is whether the service-connected disabilities are of such significance to cause loss of use of both legs.  

The Veteran currently receives special monthly compensation for loss of use of the left foot and is service-connected for numerous disabilities of the lower extremities, including: incomplete paralysis of the left sciatic nerve with peroneal nerve palsy, tibial nerve injury and left foot drop, rated at 60 percent; left knee arthritis status post arthroscopy, rated at 40 percent; left hip traumatic arthritis, rated at 20 percent; right hip traumatic arthritis, rated at 20 percent; muscle loss of the right thigh, rated at 20 percent; right knee traumatic arthritis, rated at 20 percent; and right calf muscle herniation, rated at 10 percent disabling.  The Veteran's combined disability rating is 100 percent.  He has numerous other schedular ratings that do not address the lower extremities; however, given the favorable disposition, they are not discussed below.

An April 2007 VA examiner diagnosed combined left posterior tibial and common peroneal nerve injuries with resulting left flaccid ankle and sensory deficits.  Noticeable atrophy of the left lower leg was also noted. 

A July 2008 VA Kinesiotherapy consultation report indicates long term problems with the lower extremities.  The kinesiotherapist noted that the Veteran had a difficult time going from sit to stand.  He could do it but had to push up with his upper extremities and had to stand as a unit.  He was unable to push up with his lower extremities very much.  Standing from soft surfaces, such as a couch, was very difficult.  

The Veteran was afforded a series of VA examination in September 2008.  During the joints examination, it was noted that he was using an electric cart.  Hip extension could not readily be tested and he was unable to move his hips actively.  Motion of the left knee was tremulous throughout and the Veteran could not carry out repetitive motion of the knees because of weakness.  In the each thigh, muscle bulk and strength were decreased with herniation.  There was markedly decreased bulk and strength of the left lower leg with total foot drop.  The peripheral nerves VA examination report reflects that the Veteran had almost complete atrophy of the muscles of the anterior and posterior compartment of the left leg.  His left ankle and toes were fixed in position.  

A January 2013 VA examination noted that the Veteran sustained severe injuries to his bilateral lower extremities that resulted in muscle injuries and muscle loss bilaterally.  The examiner noted pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference of standing, sitting, and weight bearing of both lower extremities.  The examiner opined that the Veteran was unable to walk for any significant distance and was almost completely wheelchair bound.

The Board finds that a preponderance of the evidence is in support of a finding that the Veteran is entitled to SMC for loss of use of both legs throughout the appellate period.  The evidence shows that no effective function remains in the Veteran's bilateral lower extremities.

In July 2008, a VA kinesiotherapist found that the Veteran was unable to push up with his lower extremities very much.  In addition, the January 2013 examiner specifically found that the Veteran is unable to walk for any significant distance, and that he is almost completely wheelchair bound.  These findings are supported by the medical evidence of record.  The Board has also considered the Veteran's credible testimony at a May 2015 hearing that he is wheelchair bound and receives aid and attendance with all activities of daily living due to immobility.  Given the above, the Board finds that the preponderance of the evidence is in support of the Veteran's claim.  

Accordingly, the Board finds that the Veteran meets the criteria for a finding of loss of use of both legs due to his service-connected disabilities.


ORDER

For the entire period on appeal, an evaluation of 30 percent, but no higher, is granted for disfigurement caused by a facial scar.

An evaluation in excess of 10 percent for a painful facial scar is denied.

Special monthly compensation for loss of use of both legs is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


